Citation Nr: 1511132	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, from January 1958 to January 1962, and from January 1966 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for prostate cancer and assigned a 30 percent disability rating, effective December 17, 2008.  

The issues of entitlement to service connection for a back disability, a leg disability, and venous insufficiency, all as secondary to service-connected prostate cancer, have been raised by the record.  See September 2010 letter from James S. Lindbom, M.D., and November 2014 VA Form 9.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In June 2011, the Veteran submitted a VA Form 21-4142, wherein he indicated that he had been receiving VA treatment for his service-connected prostate cancer since 2009.  A July 2009 VA primary care treatment report is of record; however, no additional VA treatment records dated since 2009 are of record.  38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The severity of the Veteran's service-connected prostate cancer was last evaluated in an October 2009 VA examination.  In a June 2011 statement, the Veteran contended that his prostate cancer had increased in severity.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, this claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records pertaining to prostate cancer or its residuals since December 2008. 

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of prostate cancer and its residuals.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should specifically describe the severity of any associated voiding dysfunction, urinary frequency, obstructed voiding, and any renal dysfunction.

The examiner must consider the Veteran's contentions regarding the effects of frequent catheterization on his urinary tract.  

3.  When readjudicating the Veteran's claim, consider whether referral for consideration of an extraschedular rating is warranted.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

